ORDER SUSPENDING THE RESPONDENT DUE TO DISABILITY
The Disciplinary Commission has filed a Verified Petition to Determine Disability *369seeking an order suspending the respondent, Blair Walton Amick, from the practice of law due to his disability by reason of physical or mental illness or infirmity or because of the use of or addiction to intoxicants or drugs. The respondent's written consent to the suspension is attached to the petition.
And this Court, being duly advised, now finds that the Commission's Verified Petition to Determine Disability should be GRANTED.
IT IS, THEREFORE, ORDERED that the respondent, Blair Walton Amick, is hereby suspended from the practice of law in this state, effective immediately, due to disability, pursuant to Ind. Admission and Discipline Rules 28(25). Pursuant to Ad-mis.Disc.R. 28(25)(f), the respondent may petition for reinstatement upon termination of his disability in accordance with Admis.Disc.R. 28(4).
The Clerk of this Court is directed to forward notice of this order to the respondent or his attorney, to the Indiana Supreme Court Disciplinary Commission, and to all other entities pursuant to Ad-mis.Disc. R. 28(8)(d).
All Justices concur.